Case 2:21-cv-00196-cr Document 7 Filed 09/07/21 Page 1 of 3

 

 

       

 

 

 

i het ie ae 4 oh
oS Servic o
=, tS nr {i
ma 2 ~1d0
Sse SO SS a a a NP A = rane Eran = — pain ores neces
Bac eos mo
Pe wth ooo Ft ae
ine
tet

  

i Me0e service of ine following document(s) upon
1 i GA Ast Takeo Brive

   

 

 

 
Case 2:21-cv-00196-cr Document 7 Filed 09/07/21 Page 2 of 3

AO 440 (Rev. 06/12} Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Vermont

JOSEPH WILSON RODNEY, JR. and ROSEMARIE
SIBLEY, Individually and on behalf of all others
similarly situated

 

 

Plaintiff(s)
Vv.

Civil Action No. Lidl -CY- 196

CASELLA WASTE SYSTEMS, INC.

Defendant(s)

Nee ee ee ee ee eee

SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) CT Corporation Systems
17 G W Tatro Drive
Jeffersonville, VT 05464

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Tristan Christopher Larson, Esq.

LARSON & GALLIVAN LAW, PLC
128 Merchants Row, Suite 405
Rutland, VT 05701

(802)779-9771
larson@larsongallivan.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

vee SUIBID Aa

Signature of Clerk or Deputy Clerk

 
Case 2:21-cv-00196-cr Document 7 Filed 09/07/21 Page 3 of 3

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)
Civil Action Nog: QI-CI- |

PROOF OF SERVICE
(This section should not be filed with the court uniess required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) SE RucrD sTeven BREoDict Fez Cc CCoip :
was received by me on (date) Oe | / 7 / .

© I personally served the summons on the individual at (place)

On (date) : or

 

CO) 1 left the summons at the individual’s residence or usual place of abode with (name)

 

. aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) ; or
O T returned the summons unexecuted because ; or
1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is tr

   

Date: i IL LAS Vt tht
Davi. Cheniek Deputy Shetity
fas

Seryér's Signature

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
